Title: To Alexander Hamilton from William Willcocks, 7 December 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Major General Hamilton,
            Sir,
            New York Decemr. 7th. 1799—
          
          In the case of Peter Mildeberger, I can only report, that to my knowlege the facts stated in his Petition are true—I believe he has never been out of his bed, since he went first into it—
          That he has labored under a constant internal Hemorrage I conclude to be true, from the information of his nurse and the information, and certificate, of the attending Physician—
          As to the future result, I presume the Doctor, who appears to be an intelligent, and discreet Man, must be the best judge—His certificate is before You.
          Upon the whole, if I may give an Opinion, I should rather conclude, that it is most probable, he will be a useless tax upon the Service.
          I think however if the General should conclude to discharge him, it would be well to make it, a Condition Antecedent, that he should reimburse the Public for his medical Charges, Cloathing, & Subsistence, &c.
          All which however is most respectfully submitted, By, Your Most obedt. Servt.
          
            Wm. Willcocks. Majr. 12th. I Reg.
          
        